Title: Joel Yancey to Thomas Jefferson, 20 May 1820
From: Yancey, Joel
To: Jefferson, Thomas


					
						Dear Sir
						
							Bedford
							20th May ,20
						
					
					Yours of 12th Inst I have Received, as also the Dft for Hepburn for fifty dollars, Hepburn is not at present in this neighbourhood nor do I Know where he is at work at this time having not seen or heard from him for the last 2 or 3 weeks, on sight I will hand him the Dft, and tell him, what you say respecting his going to Monticello to work, but suppose myself, if left to him altogether, he will not go down untill Fall;—We have not done anything as yet, towards our canal, the People has been very sickly this spring, tho none dangerous,  I thought it best as Hepburn would not be ready till next spring to put it off, so as not to endanger the health of the People and interfere with the crop,
					We have hard times here also another such a year as the two last, will produce a famine, I shall be much put to it to get bread untill Harvest, the crop of wheat very unpromising, and the greatest scarcity of Tobo plants, ever Known, we have planted a few, and I that hope that we, shall nearly have enough in time should it be tolerably seasonable, I have sown a large crop of Oats, and planted a large crop of corn at both, places, entirely sufficent for next year, in ordinary seasons, but it seems they become more and more difficult every year. on the 17 Inst we had a  frost, and 6 weeks drough in April & May which I have never seen before—you may rely on my best exertions to promote your Interest all I can, but first one thing and then another befalls us, I almost despair, should I fail of a crop this year I shall be compelld to sell my land and run away to some  country. I am very anxious to you see you, and hope if not sooner, you will be with us in Harvest. I am with highest respect
					
						Yr mo obt servt
						
							Joel Yancey—
						
					
				